


Exhibit 10.1
BRUNSWICK CORPORATION
2014 STOCK INCENTIVE PLAN
I. INTRODUCTION
1.1    Purposes. The purposes of the Brunswick Corporation 2014 Stock Incentive
Plan (this “Plan”) are to provide incentives and rewards to (i) support the
execution of the Company’s business and human resource strategies; (ii) provide
for the compensation of officers, other Employees, Non-Employee Directors and
persons expected to become officers, other Employees and Non-Employee Directors
and (iii) more closely align the interests of participants with those of the
Company’s stockholders.
1.2    Certain Definitions.
“Agreement” means the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award and setting forth
the terms and conditions thereof.
“Board” means the Board of Directors of the Company.
“Change in Control” has the meaning set forth in Section 5.8(b).
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Human Resources and Compensation Committee of the Board,
in the case of awards to Employees, or the Nominating and Corporate Governance
Committee of the Board, in the case of awards to Non-Employee Directors, or such
other committee designated by the Board, in each case, consisting of two or more
members of the Board, each of whom is intended to be (i) “a Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act, (ii) an
“outside director” within the meaning of Section 162(m) of the Code and (iii)
“independent” within the meaning of the New York Stock Exchange or any other
stock exchange on which shares of Common are then traded; provided, however,
that the Nominating and Corporate Governance Committee or such other committee
designated by the Board to administer Awards to Non-Employee Directors shall be
comprised solely of Non-Employee Directors.
“Common Stock” means the common stock, par value $0.75 per share, of the
Company, and all rights appurtenant thereto.
“Company” means Brunswick Corporation, a Delaware corporation, or any successor
thereto.
“Determination Period” shall mean, with respect to any Performance Period, a
period commencing on or before the first day of the Performance Period and
ending not later than the earlier of (i) 90 days after the commencement of the
Performance Period and (ii) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within a
Determination Period may be taken at a later date if permissible under Section
162(m) of the Code or regulations promulgated thereunder, as they may be amended
from time to time.
“Employee” means an employee of the Company or a Subsidiary.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means the closing price on the New York Stock Exchange
Composite Transactions Tape on the relevant valuation date or on the next
preceding date on which a closing price was quoted or, if the Common Stock is
not listed on the New York Stock Exchange, the closing

    

--------------------------------------------------------------------------------



transaction price of a share of Common Stock on the principal national stock
exchange on which the Common Stock is traded on the date as of which such value
is being determined or, if there shall be no reported transactions for such
date, on the next preceding date for which transactions were reported; provided,
however, that if the Common Stock is not listed on a national stock exchange or
if Fair Market Value for any date cannot be so determined, Fair Market Value
shall be determined by the Committee by whatever means or method as the
Committee, in the good faith exercise of its discretion, shall at such time deem
appropriate and in compliance with Section 409A of the Code.
“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, a Stock Option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent provided in the applicable Agreement, cash or a combination thereof, with
an aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.
“Incumbent Board” shall have the meaning set forth in Section 5.8(b)(ii).
“Non-Employee Director” shall mean any director of the Company who is not an
Employee.
“Performance Award” shall mean a right to receive an amount of cash, Common
Stock, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of a Stock Option or SAR or (ii) during
the applicable Restriction Period or Performance Period as a condition to the
vesting of a Restricted Stock Award, of the shares of Common Stock subject to
such award, or, in the case of a Restricted Stock Unit Award or Performance
Award, to the holder’s receipt of the shares of Common Stock subject to such
award or of payment with respect to such award. To the extent necessary for an
award to be qualified performance-based compensation under Section 162(m) of the
Code and the regulations thereunder, such criteria and objectives shall be based
exclusively on one or more of the following objective corporate-wide or
subsidiary, division, operating unit or individual measures, stated in either
absolute terms or relative terms, such as rates of growth or improvement as
compared to the performance of other companies or indices: the attainment by a
share of Common Stock of a specified Fair Market Value for a specified period of
time, earnings per share (determined on a fully diluted basis), total
stockholder return, return on assets, return on equity, earnings of the Company
before or after taxes and/or interest, sales, revenue, market share, free cash
flow, cash flow return on investment, cash on hand, expense reduction, interest
expense before or after taxes, return on investment, return on invested capital,
economic value added, operating margin, net income before or after taxes,
earnings before interest, taxes, depreciation and amortization, pretax operating
earnings after interest expense and before incentives, and/or extraordinary or
special items, operating income, net cash provided by operations, total
liquidity, net debt, gross margin, operating leverage, operating working capital
and related metrics and strategic business criteria consisting of one or more
objectives based on meeting specified goals relating to market penetration,
geographic business expansion, cost targets, customer satisfaction, reductions
in errors and omissions, reductions in lost business, management of employment
practices and employee benefits, supervision of litigation and information
technology, quality and quality audit scores, productivity, efficiency, safety
and acquisitions or divestitures, rate of new product introduction or any
combination of the foregoing. With respect to Participants who are not “covered
employees” within the meaning of Section 162(m) of the Code and who, in the
Committee’s judgment, are not likely to be a covered employees at any time
during the applicable Performance Period, the performance goals established for
the Performance Period may consist of any objective corporate-wide or
subsidiary, division, operating

    

--------------------------------------------------------------------------------



unit or individual measures, whether or not listed herein. Performance goals
shall be subject to such other special rules and conditions as the Committee may
establish at any time within the Determination Period. The applicable
Performance Measures may be applied on a pre- or post-tax basis and may be
adjusted in accordance with Section 162(m) of the Code to include or exclude
objectively determinable components of any Performance Measure, including,
without limitation, special charges such as restructuring or impairment charges,
debt refinancing costs, extraordinary or noncash items, unusual, nonrecurring or
one-time events affecting the Company or its financial statements or changes in
law or accounting principles.
“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.
“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent provided in the applicable Agreement, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.
“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.
“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Unrestricted Stock Award.
“Stock Option” shall mean an option to purchase shares of Common Stock.
“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.
“Substitute Awards” shall have the meaning set forth in Section 1.7.
“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, a Stock Option (including a Stock Option granted prior to the date of grant
of the SAR), which entitles the holder thereof to receive, upon exercise of such
SAR and surrender for cancellation of all or a portion of such Stock Option,
shares of Common Stock (which may be Restricted Stock) or, to the extent
provided in the applicable Agreement, cash or a combination thereof, with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such Stock Option, or portion
thereof, which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.

    

--------------------------------------------------------------------------------



“Unrestricted Stock” shall mean shares of Common Stock which are not subject to
a Restriction Period or Performance Measures.
“Unrestricted Stock Award” shall mean an award of Unrestricted Stock under this
Plan.


1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) Stock Options, (ii) SARs in the form of Tandem SARs or
Free-Standing SARs; (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Unrestricted Stock; and (iv) Performance Awards. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock
subject to an award, the number of SARs, the number of Restricted Stock Units,
the dollar value or share amount subject to a Performance Award, the purchase
price or base price associated with the award, the time and conditions of
exercise or settlement of the award and all other terms and conditions of the
award, including, without limitation, the form of the Agreement evidencing the
award. The Committee may, in its sole discretion and for any reason at any time,
unless such action would cause a grant to a covered employee to fail to qualify
under Section 162(m) of the Code and regulations thereunder as qualified
performance-based compensation, take action such that (i) any or all outstanding
Stock Options and SARs shall become exercisable in part or in full, (ii) all or
a portion of the Restriction Period applicable to any outstanding Restricted
Stock or Restricted Stock Units shall lapse, (iii) all or a portion of the
Performance Period applicable to any outstanding Restricted Stock, Restricted
Stock Units or Performance Awards shall lapse and (iv) the Performance Measures
(if any) applicable to any outstanding award shall be deemed to be satisfied at
the target or any other level specified by the Committee. The Committee shall,
subject to the terms of this Plan, interpret this Plan and the application
thereof, establish rules and regulations it deems necessary or desirable for the
administration of this Plan and may impose, incidental to the grant of an award,
conditions with respect to the award, such as limiting competitive employment or
other activities. All such interpretations, rules, regulations and conditions
shall be conclusive and binding on all parties.
The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chairman and Chief Executive
Officer or such other executive officer of the Company as the Committee deems
appropriate; provided, however, that (i) the Committee may not delegate its
power and authority to the Board or the Chairman and Chief Executive Officer or
other executive officer of the Company with regard to the grant of an award to
any person who is a “covered employee” within the meaning of Section 162(m) of
the Code or who, in the Committee’s judgment, is likely to be a “covered
employee” within the meaning of Section 162(m) of the Code at any time during
the period an award hereunder to such employee would be outstanding and (ii) the
Committee may not delegate its power and authority to the Chairman and Chief
Executive Officer or other executive officer of the Company with regard to the
selection for participation in this Plan of an officer, director or other person
subject to Section 16 of the Exchange Act or decisions concerning the timing,
pricing or amount of an award to such an officer, director or other person.
No member of the Board or Committee, and neither the Chairman and Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
Chairman and Chief Executive Officer or other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the

    

--------------------------------------------------------------------------------



Company’s Certificate of Incorporation and/or By-laws) and under any directors’
and officers’ liability insurance that may be in effect from time to time.
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.
1.4    Eligibility. Participants in this Plan shall consist of such officers,
other Employees, Non-Employee Directors, and persons expected to become
officers, other Employees and Non-Employee Directors of the Company and its
Subsidiaries as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time. Except as provided otherwise in an Agreement, for
purposes of this Plan, references to employment by the Company shall also mean
employment by a Subsidiary, and references to employment shall include service
as a Non-Employee Director. The Committee shall determine, in its sole
discretion, the extent to which a participant shall be considered employed
during any periods during which such participant is on a leave of absence.
1.5    Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, 5,000,000 shares of Common Stock
shall initially be available for all awards under this Plan, other than
Substitute Awards. Upon the effectiveness of this Plan, no more shares of Common
Stock shall be available for future grants of awards under the Brunswick
Corporation 2003 Stock Incentive Plan (the “2003 Plan”).
To the extent that shares of Common Stock subject to an outstanding Stock
Option, SAR, Stock Award or Performance Award granted under the Plan or the 2003
Plan, other than Substitute Awards, are not issued or delivered by reason of (i)
the expiration, termination, cancellation or forfeiture of such award (excluding
shares subject to a Stock Option cancelled upon settlement in shares of a
related Tandem SAR or shares subject to a Tandem SAR cancelled upon exercise of
a related Stock Option) or (ii) the settlement of such award in cash, then such
shares of Common Stock shall again be available under this Plan. Shares of
Common Stock subject to an award granted under this Plan or the 2003 Plan, other
than Substitute Awards, that are (x) not issued or delivered upon the net
settlement or net exercise of a Stock Option or SAR, (y) delivered to or
withheld by the Company to pay the purchase price or the withholding taxes
related to an outstanding Stock Option or SAR or (z) delivered to or withheld by
the Company to pay the withholding taxes for Stock Awards or Performance Awards
shall again be available for issuance under this Plan.
Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof. No shares of Common Stock shall be issued pursuant to any
Award unless consideration at least equal to the par value of such shares of
Common Stock has been received by the Company in the form of cash, services
rendered or property.
1.6    Per Person Limits. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of shares of Common Stock with
respect to which Stock Options or SARs, or a combination thereof, may be granted
during any calendar year to any person shall be 1,000,000, subject to adjustment
as provided in Section 5.7, (ii) the maximum number of shares of Common Stock
with respect to which Stock Awards subject to Performance Measures or
Performance Awards denominated in Common Stock that may be

    

--------------------------------------------------------------------------------



earned by any person during any calendar year shall be 500,000, subject to
adjustment as provided in Section 5.7, and (iii) the maximum amount that may be
earned by any person during any calendar year with respect to Performance Awards
denominated in cash shall be $10,000,000; provided, however, that (x) each of
the preceding limitations in this Section 1.6 shall be multiplied by two (2)
with respect to awards granted to an Employee in the year in which such
Employee’s employment with the Company or a Subsidiary commences and (y) the
limitations in this Section 1.6 shall not apply to Substitute Awards. If an
award granted to a Participant is cancelled, the cancelled award shall continue
to be counted toward the applicable per person limitation in this Section 1.6
with respect to such Participant. Notwithstanding anything in this Plan to the
contrary, the aggregate grant date fair value of shares of Common Stock that may
be granted during any calendar year to any Non-Employee Director shall not
exceed $500,000; provided, that shares of Common Stock provided to Non-Employee
Directors in lieu of cash otherwise payable to a Non-Employee Director shall be
disregarded for purposes of this limitation.
1.7    Substitute Awards. The Committee may grant awards under this Plan (i)
upon the assumption of, or in substitution or exchange for, outstanding equity
awards previously granted by a company or other entity in connection with any
change in corporate or capital structure of the Company or any Subsidiary,
including, without limitation, a Change in Control, a merger, consolidation,
reorganization, combination or acquisition. In the event that a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
which is not adopted in contemplation of such acquisition or combination, the
shares available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for awards under
the Plan; provided that awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Non-Employee Directors prior to such
acquisition or combination. Awards granted pursuant to this Section 1.7 shall be
referred to herein as “Substitute Awards.”
II.    STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
2.1    Stock Options. The Committee may, in its discretion, grant Stock Options
to purchase shares of Common Stock to such eligible persons as may be selected
by the Committee. Stock Options shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:
(a)    Number of Shares and Purchase Price. The number of shares of Common Stock
subject to a Stock Option and the purchase price per share purchasable upon
exercise of the Stock Option shall be determined by the Committee; provided,
however, that, except with respect to Substitute Awards, the purchase price per
share purchasable upon exercise of a Stock Option shall not be less than 100% of
the Fair Market Value of a share of Common Stock on the date of grant of such
Stock Option.
(b)    Option Period and Exercisability. The period during which a Stock Option
may be exercised shall be determined by the Committee; provided, however, that
no Stock Option shall be exercised later than ten (10) years after its date of
grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of a Stock Option or
to the exercisability of all or a portion of a Stock Option. The Committee shall

    

--------------------------------------------------------------------------------



determine whether a Stock Option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
Stock Option, or portion thereof, may be exercised only with respect to whole
shares of Common Stock. Prior to the exercise of a Stock Option, the holder of
such Stock Option shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such Stock Option.
(c)    Method of Exercise. A Stock Option may be exercised by (i) giving notice
to the Company (in any form acceptable to the Company) specifying the number of
whole shares of Common Stock to be purchased and accompanying such notice with
payment therefor in full (or arrangement made for such payment to the Company’s
satisfaction) either (A) in cash, (B) by delivery (either actual delivery or by
attestation procedures established by the Company) of shares of Common Stock
having a Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (C) authorizing the
Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (D) in cash
by a broker-dealer acceptable to the Company or (E) a combination of (A), (B)
and (C), in each case to the extent set forth in the Agreement relating to the
Stock Option, (ii) if applicable, by surrendering to the Company any Tandem SARs
which are cancelled by reason of the exercise of the Stock Option and (iii) by
executing such documents as the Company may reasonably request. No shares of
Common Stock shall be issued and no certificate representing shares of Common
Stock shall be delivered until the full purchase price therefor and any
withholding taxes thereon, as described in Section 5.5, have been paid (or
arrangement made for such payment to the Company’s satisfaction).
2.2    Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee. Unless the
Agreement relating to an SAR specifies that an SAR is a Tandem SAR, the SAR
shall be a Free-Standing SAR. SARs shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:
(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. The base price of a Tandem SAR shall be
the purchase price per share of the related Stock Option. The base price of a
Free-Standing SAR shall be determined by the Committee; provided, however, that,
except with respect to Substitute Awards, such base price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant of
such SAR.
(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than ten (10) years after its date of grant; provided further,
that no Tandem SAR shall be exercised later than the expiration, cancellation,
forfeiture or other termination of the related Stock Option. The Committee may,
in its discretion, establish Performance Measures which shall be satisfied or
met as a condition to the grant of an SAR or to the exercisability of all or a
portion of an SAR. The Committee shall determine whether an SAR may be exercised
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable SAR, or portion thereof, may be exercised, in the case of a
Tandem SAR, only with respect to whole shares of Common Stock and, in the case
of a Free-Standing SAR, only with respect to a whole number of SARs. If an SAR
is exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.3(c), or such shares shall be transferred to the

    

--------------------------------------------------------------------------------



holder in book entry form with restrictions on the shares duly noted, and the
holder of such Restricted Stock shall have such rights of a stockholder of the
Company as determined pursuant to Section 3.3(d). Prior to the exercise of an
SAR, the holder of such SAR shall have no rights as a stockholder of the Company
with respect to the shares of Common Stock subject to such SAR.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving notice to
the Company (in any form acceptable to the Company) specifying the number of
whole SARs which are being exercised, (ii) by surrendering to the Company any
Stock Options which are cancelled by reason of the exercise of the Tandem SAR
and (iii) by executing such documents as the Company may reasonably request. A
Free-Standing SAR may be exercised (A) by giving notice to the Company (in any
form acceptable to the Company) specifying the whole number of SARs which are
being exercised and (B) by executing such documents as the Company may
reasonably request. No shares of Common Stock shall be issued and no certificate
representing shares of Common Stock shall be delivered until any withholding
taxes thereon, as described in Section 5.5, have been paid (or arrangement made
for such payment to the Company’s satisfaction).
2.3    Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of a Stock Option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
Stock Option or SAR, as the case may be, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.
2.4    No Repricing. The Committee shall not, without the approval of the
stockholders of the Company, (i) reduce the purchase price or base price of any
previously granted Stock Option or SAR, (ii) cancel any previously granted Stock
Option or SAR in exchange for cash or another award if the purchase price of
such Stock Option or the base price of such SAR exceeds the Fair Market Value of
a share of Common Stock on the date of such cancellation, or (iii) take any
other action with respect to a Stock Option or SAR that would be treated as a
repricing under the rules and regulations of the principal U.S. national
securities exchange on which the shares of Common stock are then listed, in each
case, other than in connection with a Change in Control or the adjustment
provisions set forth in Section 5.7.
III.    STOCK AWARDS
3.1    Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, Restricted Stock Unit Award or Unrestricted Stock Award.
3.2    Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions

    

--------------------------------------------------------------------------------



of this Plan, for the vesting of the shares of Common Stock subject to such
award (i) if the holder of such award remains continuously in the employment of
the Company during the specified Restriction Period and (ii) if specified
Performance Measures (if any) are satisfied or met during a specified
Performance Period, and for the forfeiture of the shares of Common Stock subject
to such award (x) if the holder of such award does not remain continuously in
the employment of the Company during the specified Restriction Period or (y) if
specified Performance Measures (if any) are not satisfied or met during a
specified Performance Period.
(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
5.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.
(d)    Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that (i) a distribution with respect to shares of Common Stock, other
than a regular cash dividend, and (ii) a regular cash dividend with respect to
shares of Common Stock that are subject to performance-based vesting conditions,
in each case, shall be deposited with the Company and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.
3.3    Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction

    

--------------------------------------------------------------------------------



Period and (ii) if specified Performance Measures (if any) are satisfied or met
during a specified Performance Period, and for the forfeiture of the shares of
Common Stock subject to such award (x) if the holder of such award does not
remain continuously in the employment of the Company during the specified
Restriction Period or (y) if specified Performance Measures (if any) are not
satisfied or met during a specified Performance Period.
(c)    Settlement of Vested Restricted Stock Unit Awards. The Agreement relating
to a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award;
provided, however, that dividend equivalents with respect to Restricted Stock
Units that are subject to performance-based vesting conditions shall be subject
to the same restrictions as such Restricted Stock Units. Prior to the settlement
of a Restricted Stock Unit Award, the holder of such award shall have no rights
as a stockholder of the Company with respect to the shares of Common Stock
subject to such award.
3.4    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.
3.5    Terms of Unrestricted Stock Awards. The number of shares of Common Stock
subject to an Unrestricted Stock Award shall be determined by the Committee.
Unrestricted Stock Awards shall not be subject to any Restriction Periods or
Performance Measures; provided, however, Unrestricted Stock Awards shall be
limited to (i) awards to Non-Employee Directors, (ii) awards to newly hired
Employees, (iii) awards made in lieu of a cash bonus or (iv) awards granted
under this Plan with respect to the number of shares of Common Stock which, in
the aggregate, does not exceed ten percent (10%) of the total number of shares
available for awards under this Plan. Upon the grant of an Unrestricted Stock
Award, subject to the Company’s right to require payment of any taxes in
accordance with Section 5.5, a certificate or certificates evidencing ownership
of the requisite number of shares of Common Stock shall be delivered to the
holder of such award or such shares shall be transferred to the holder in book
entry form.
IV.    PERFORMANCE AWARDS
4.1    Performance Awards. The Committee may, in its discretion, grant
Performance Awards to such eligible persons as may be selected by the Committee.
4.2    Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
(a)    Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.

    

--------------------------------------------------------------------------------



(b)    Vesting and Forfeiture. The Agreement relating to a Performance Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.
(c)    Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.3(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.3(d). Any dividends or dividend equivalents with respect to a
Performance Award shall be subject to the same restrictions as such Performance
Award. Prior to the settlement of a Performance Award in shares of Common Stock,
including Restricted Stock, the holder of such award shall have no rights as a
stockholder of the Company.
4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.
V.    GENERAL
5.1    Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved, shall become
effective as of the date of such stockholder approval. This Plan shall terminate
on the tenth anniversary of such effective date, unless terminated earlier by
the Board. Termination of this Plan shall not affect the terms or conditions of
any award granted prior to termination. Awards hereunder may be made at any time
prior to the termination of this Plan.
5.2    Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Company’s stockholders if (i) stockholder approval is required
by applicable law, rule or regulation, including Section 162(m) of the Code and
any rule of the New York Stock Exchange, or any other stock exchange on which
the Common Stock is then traded, or (ii) such amendment seeks to modify Section
2.4 hereof; and provided further, that no amendment may materially impair the
rights of a holder of an outstanding award without the consent of such holder.
5.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed, accepted or acknowledged by the
recipient by such means approved by the Company within the time period specified
by the Company. Upon such execution or execution and electronic acceptance, and
delivery of the Agreement to the Company, such award shall be effective as of
the effective date set forth in the Agreement.

    

--------------------------------------------------------------------------------



5.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or beneficiary designation procedures
approved by the Company or, to the extent expressly permitted in the Agreement
relating to such award, to the holder’s family members, a trust or entity
established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.
5.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company; (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation; (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, equal to the amount necessary to satisfy any
such obligation; (D) in the case of the exercise of a Stock Option or SAR, a
cash payment by a broker-dealer acceptable to the Company or (E) any combination
of (A), (B) and (C), in each case to the extent set forth in the Agreement
relating to the award. Shares of Common Stock to be delivered or withheld may
not have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory withholding rate; provided, however, that if a
fraction of a share of Common Stock would be required to satisfy the minimum
statutory withholding taxes, then the number of shares of Common Stock to be
delivered or withheld may be rounded up to the next nearest whole share of
Common Stock.
5.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
5.7    Adjustment. In the event of any increase or decrease in the number of
issued shares of Common Stock resulting from a subdivision or consolidation of
shares or other capital adjustment, or the payment

    

--------------------------------------------------------------------------------



of a stock dividend or other increase or decrease in shares, effected without
receipt of consideration by the Company, or other change in corporate or capital
structure, the number and class of securities available under this Plan, the
maximum number of securities available for awards under this Plan, the terms of
each outstanding Stock Option and SAR (including the number and class of
securities subject to each outstanding Stock Option or SAR and the purchase
price or base price per share), the terms of each outstanding Stock Award
(including the number and class of securities subject thereto), the terms of
each outstanding Performance Award (including the number and class of securities
subject thereto), the maximum number of securities with respect to which Stock
Options or SARs may be granted during any calendar year of the Company to any
one grantee, and the maximum number of shares of Common Stock that may be
awarded during any calendar year to any one grantee pursuant to a Stock Award
that is subject to Performance Measures or a Performance Award shall be
appropriately adjusted by the Committee, such adjustments to be made in the case
of outstanding options and stock appreciation rights without an increase in the
aggregate purchase price and in accordance with Section 409A of the Code;
provided, however, that any fractional shares resulting from any such adjustment
shall be eliminated. In furtherance of this authorization, with respect to
outstanding awards, upon the occurrence of an event constituting an “equity
restructuring” (within the meaning of Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation—Stock Compensation),
each Participant shall have a legal right to the equitable adjustment of the
Participant’s outstanding awards, with the manner of such adjustment to be
determined by the Committee as provided in this Section 5.7. In the event of any
other change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, including a
Change in Control, the adjustments described in this Section 5.7 may be made as
determined to be appropriate or desirable by the Committee in its discretion.
The decision of the Committee regarding any adjustment pursuant to this Section
5.7 shall be final, binding and conclusive.
5.8    Change in Control.
(a)    Subject to the terms of the applicable award Agreement, in the event of
any other change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, including a
Change in Control, then in addition to the adjustments described in Section 5.7
determined to be appropriate or desirable by the Committee, the Board (as
constituted prior to such Change in Control) may, in its discretion:
(i)    provide that (A) some or all outstanding Stock Options and SARs shall
become exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (B) the Restriction Period applicable to some or all
outstanding Restricted Stock Awards and Restricted Stock Unit Awards shall lapse
in full or in part, either immediately or upon a subsequent termination of
employment, (C) the Performance Period applicable to some or all outstanding
awards shall lapse in full or in part, and (D) the Performance Measures
applicable to some or all outstanding awards shall be deemed to be satisfied at
the target or any other level;
(ii)    require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the shares of Common Stock subject to an outstanding award, with an
appropriate and equitable adjustment to such award as shall be determined by the
Board or the Committee in accordance with Section 5.7; and/or

    

--------------------------------------------------------------------------------



(iii)    require outstanding awards, in whole or in part, to be surrendered to
the Company by the holder, and to be immediately cancelled by the Company, and
to provide for the holder to receive (A) a cash payment in an amount equal to
(1) in the case of a Stock Option or an SAR, the aggregate number of shares of
Common Stock then subject to the portion of such Stock Option or SAR surrendered
multiplied by the excess, if any, of the Fair Market Value of a share of Common
Stock as of the date of the Change in Control, over the purchase price or base
price per share of Common Stock subject to such Stock Option or SAR (including
no payment or consideration in the case of a Stock Option or SAR having a
purchase price or base price per share of Common Stock equal to, or in excess
of, the Fair Market Value of a share of Common Stock subject to such Stock
Option or SAR), (2) in the case of a Stock Award or a Performance Award
denominated in shares of Common Stock, the aggregate number of shares of Common
Stock then subject to the portion of such award surrendered to the extent the
Performance Measures applicable to such award have been satisfied or are deemed
satisfied pursuant to Section 5.8(a)(i), multiplied by the Fair Market Value of
a share of Common Stock as of the date of the Change in Control, and (3) in the
case of a Performance Award denominated in cash, the value of the Performance
Award then subject to the portion of such award surrendered to the extent the
Performance Measures applicable to such award have been satisfied or are deemed
satisfied pursuant to Section 5.8(a)(i); (B) shares of capital stock of the
corporation resulting from or succeeding to the business of the Company pursuant
to such Change in Control, or a parent corporation thereof, having a fair market
value not less than the amount determined under clause (A) above; or (C) a
combination of the payment of cash pursuant to clause (A) above and the issuance
of shares pursuant to clause (B) above.
(b)    For purposes of this Plan, unless otherwise provided in an Agreement,
“Change in Control” means a change in the beneficial ownership of the Company’s
voting stock or a change in the composition of the Board which occurs as
follows:
(i)    any Person (as defined below) other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 25% or more of the total voting power of the
Company’s then outstanding stock and securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
Clause (A) of Section 5.8(b)(iii), below;
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute a majority thereof;
provided, however, that any individual becoming a director whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least 75% of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii)    there is consummated a merger or consolidation of the Company (or any
direct or indirect subsidiary of the Company) with any other Company, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by

    

--------------------------------------------------------------------------------



remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 75% of the combined voting
power of the stock and securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of stock and securities of the Company
representing more than 25% of the combined voting power of the Company’s then
outstanding stock and securities; or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets other than a sale or disposition by the Company of all or substantially
all of the assets to an entity at least 75% of the combined voting power of the
stock and securities which is owned by Persons in substantially the same
proportions as their ownership of the Company’s voting stock immediately prior
to such sale.
As used in this Section 5.8, “Person” shall mean any person (as defined in
Section 3(a)(9) of the Exchange Act, as such term is modified in Section 13(d)
and 14(d) of the Exchange Act) other than (1) any employee plan established by
the Company, (2) the Company or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) a Company owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company and “Beneficial Owner” shall mean
beneficial owner as defined in Rule 13d-3 under the Exchange Act. The decision
of the Board or Committee regarding any adjustment, action or cancellation
pursuant to this Section 5.8 shall be final, binding and conclusive.
5.9    Deferrals. The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the exercise
or settlement of all or a portion of any award (other than awards of Stock
Options and SARs) made hereunder shall be deferred, or the Committee may, in its
sole discretion, approve deferral elections made by holders of awards. Deferrals
shall be for such periods and upon such terms as the Committee may determine in
its sole discretion, subject to the requirements of Section 409A of the Code.
5.10    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.
5.11    Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any shares of Common Stock or other equity
security of the Company which is subject to an award hereunder unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.
5.12    Designation of Beneficiary. To the extent permitted by the Company, a
holder of an award may file with the Company a written designation of one or
more persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death or incapacity. To the extent

    

--------------------------------------------------------------------------------



an outstanding Stock Option or SAR granted hereunder is exercisable, such
beneficiary or beneficiaries shall be entitled to exercise such Stock Option or
SAR pursuant to procedures prescribed by the Company. Each beneficiary
designation shall become effective only when filed in writing with the Company
during the holder’s lifetime on a form prescribed by the Company. The spouse of
a married holder domiciled in a community property jurisdiction shall join in
any designation of a beneficiary other than such spouse. The filing with the
Company of a new beneficiary designation shall cancel all previously filed
beneficiary designations. If a holder fails to designate a beneficiary, or if
all designated beneficiaries of a holder predecease the holder, then each
outstanding award held by such holder, to the extent vested or exercisable,
shall be payable to or may be exercised by such holder’s executor,
administrator, legal representative or similar person.
5.13    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Illinois and construed in
accordance therewith without giving effect to principles of conflicts of laws.
5.14    Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Subsidiaries operates or has Employees.
5.15    Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or shares of Common Stock delivered pursuant to an award are
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable Agreement or any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.



    